In a condemnation proceeding, certain claimants appeal, as limited by their notice of appeal and their brief, from so much of the third separate and last partial final decree of the Supreme Court, Queens County, dated June 26, 1967, as relates to compensation to be paid for improvements on Damage Parcels 21, 22, 23, 25, E25, 26, E26, 27, E27, 29 and E29. Decree affirmed insofar as appealed from, with costs and without prejudice to an application by claimants to resettle the decree or other appropriate proceeding by them to raise the question of the rate of interest allowable. The question of the rate of interest allowable was not presented by the notice of appeal herein. Latham, Acting P. J., Shapiro, Gulotta and Brennan, JJ., concur.